Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 15



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF FLORIDA
  ---------------------------------------------------------X
  JENNIFER MORRIS,                                         :
                                                           :   Civil Case No.:
                                     Plaintiff,            :
                                                           :   COMPLAINT
                     v.                                    :
                                                           :   Jury Trial Demanded
  NEXTERA ENERGY, INC. and FLORIDA :
  POWER & LIGHT COMPANY,                                   :
                                                           :
                                     Defendants.           :
  ---------------------------------------------------------X

          Plaintiff Jennifer Morris, as and for her complaint against Defendants NextEra Energy,

  Inc. (“NextEra”) and Florida Power & Light Company (together, “FPL” or “Defendants”),

  hereby alleges as follows:

                                       PRELIMINARY STATEMENT

          1.       As the public becomes increasingly exposed to harrowing accounts of people

  tragically taking their own lives despite otherwise appearing to be happy, successful and

  productive members of society, a common theme emerges: those with mental health disabilities

  are often left to suffer in silence.

          2.       Fortunately, there are laws are in place to protect employees with mental health

  disabilities from workplace discrimination, and which prohibit employers from penalizing

  employees who seek assistance at work to improve their mental wellbeing.

          3.       Sadly, however, NextEra Energy, Inc. and its principal subsidiary Florida Power

  & Light Company, Florida’s largest and most ubiquitous energy supplier, and an employer of

  thousands of people, blatantly punishes workers who seek help addressing their own mental

  health disabilities. Indeed, at the same time NextEra’s website touts its “Health & Well-Being”

  program as providing “information, motivation and on-site facilities to help employees take care
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 15



  of themselves and their families,”1 and claims that it “believe[s] in fostering a culture that …

  [r]ecognizes that health and well-being are critical for success in life, as well as in business,”2

  FPL employees who seek disability-related work accommodations and assistance are ostracized,

  ignored and shunned.

          4.     Plaintiff Jennifer Morris was one such victim.

          5.     Ms. Morris, a decorated accountant who received two promotions during her

  three-year tenure, was egregiously fired by FPL less than a month after she requested a

  reasonable accommodation to help her address her mental health disability.

          6.     As the facts make clear, Ms. Morris’s mere attempt to assert her legal rights and

  protect her mental wellbeing was evidently too much for FPL to address, as they failed to even

  evaluate or respond to her request.

          7.     Simply put, rather than grant Ms. Morris’s mental health accommodation request,

  or at the very least engage in the interactive process and come to a mutually workable solution as

  is required by law, Defendants chose instead to unlawfully retaliate against Ms. Morris for

  making her accommodation request by abruptly terminating her employment because of her

  disability.

          8.     Accordingly, Ms. Morris now brings this action for declaratory, injunctive and

  equitable relief, as well as monetary damages, against Defendants in order to redress the

  unlawful employment practices committed against her in violation of the Americans with

  Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”) and the Florida Civil Rights Act of

  1992, Fla. Stat. Ann. § 760.01, et seq. (“FCRA”).


  1
         http://www.nexteraenergy.com/sustainability/employees/health.html (last accessed
  January 28, 2020).
  2
         http://www.nexteraenergy.com/sustainability/employees.html (last accessed January 28,
  2020).


                                                    2
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 15



                              ADMINISTRATIVE PREREQUISITES

            9.    On April 4, 2019, Plaintiff filed a charge of discrimination and retaliation against

  Defendants with the Equal Employment Opportunity Commission (“EEOC”) alleging violations

  of the ADA. The EEOC subsequently issued Plaintiff a Notice of Right to Sue (“Right to Sue”)

  on December 5, 2019.

            10.   Plaintiff now files this complaint within 90 days of the issuance of the Right to

  Sue.

            11.   Plaintiff has complied with any and all other prerequisites prior to filing this

  action.

                                   JURISDICTION AND VENUE

            12.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

  1343, as this action involves a federal question regarding the deprivation of Plaintiff’s civil

  rights. This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state

  law pursuant to 28 U.S.C. § 1367(a).

            13.   Venue is proper in this County pursuant to 28 U.S.C. § 1391(b) because a

  substantial part of the events or omissions giving rise to this action, including the unlawful

  employment practices alleged herein, occurred in this district.

                                               PARTIES

            14.   Plaintiff Jennifer Morris is a former employee of Defendants. At all relevant

  times, Ms. Morris fell within the definition of a “person” and/or an “employee” under all

  applicable statutes.

            15.   Defendant NextEra Energy, Inc. is a Florida corporation with its principal place of

  business located at 700 Universe Boulevard, Juno Beach, Florida 33408.




                                                    3
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 15



         16.    Defendant Florida Power & Light Company is a Florida corporation with its

  principal place of business located at 700 Universe Boulevard, Juno Beach, Florida 33408.

         17.    Florida Power & Light Company is a wholly owned subsidiary of NextEra, and

  the two companies share numerous functions, including human resources, accounting, IT and

  finance. At all relevant times, Ms. Morris was jointly employed by both companies.

                                  FACTUAL ALLEGATIONS

  I.     Ms. Morris’s Outstanding Performance

         18.    In November 2015, Ms. Morris was hired as an Internal Auditor in FPL’s Internal

  Audit Department.

         19.    Ms. Morris excelled as an Internal Auditor, receiving only above-average

  performance reviews, and twice securing performance ratings of four out of five.

         20.    In addition, Ms. Morris received a promotion to Intermediate Internal Auditor

  ahead of schedule.

         21.    In December 2017, Ms. Morris was again promoted, this time to Senior

  Accountant in the Sarbanes-Oxley (SOX) Compliance Department. Ms. Morris was assured by

  Melissa Thomas, her new manager, that this new role would provide her with the flexibility to

  work from home as needed. In fact, the SOX Compliance Department had one other employee

  and five other contractors who exclusively worked remotely.

  II.    Ms. Morris’s New Role in the SOX Compliance Department

         22.    Despite certain obstacles, Ms. Morris excelled in her new position within the SOX

  Compliance Department.




                                                 4
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 15



         23.     For example, in January 2018, two months into her new role, Ms. Morris was

  suddenly saddled with significant additional duties and responsibilities at the busiest time of the

  year for her role after her colleague, Roni King, moved to a different department.

         24.     Further, in March 2018, Ms. Thomas, Ms. Morris’s manager, began maternity

  leave, leaving Ms. Morris without managerial support for several months.

         25.     Ultimately, in June 2018, FPL hired a replacement for Ms. King named Joe

  Rodriguez, whom Ms. Morris was responsible for training.

         26.     Ms. Morris had certain concerns about Mr. Rodriguez’s willingness to work as a

  team, which she promptly raised with Ms. Thomas. However, Ms. Thomas declined to take any

  meaningful action, including refusing to implement any of Ms. Morris’s suggested solutions, and

  acknowledged that she (Ms. Thomas) did not know how to handle this situation.

         27.     In July 2018, Ms. Thomas informed Ms. Morris that a client, Deloitte, had

  mentioned that Ms. Morris had not complied with an unspecified request made by a Deloitte

  team member, and that Ms. Morris had made a certain unspecified comment during a meeting.

         28.     Ms. Morris had not been aware of these issues, and asked Ms. Thomas to identify

  the alleged request and comment in order to rectify any misunderstanding or error. However,

  Ms. Thomas declined to provide any additional information, insisting that the specific details did

  not matter, and that the issues did not need to be pursued any further.

         29.     Notably, Ms. Thomas told Ms. Morris during her July mid-year review that Ms.

  Morris’s work product continued to be outstanding notwithstanding the above issues, which,

  according to Ms. Thomas, were easily resolvable.

         30.     Moreover, over the next six months, which led up to Ms. Morris’s firing, Ms.

  Morris and Ms. Thomas met roughly once a week to discuss any issues or concerns, and at no




                                                   5
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 15



  point did Ms. Thomas give Ms. Morris anything but positive feedback, while also frequently

  praising Ms. Morris’s performance.

  III.   Ms. Morris Requests a Reasonable Medical Accommodation to Address a Mental
         Health Disability

         31.     In the morning of December 19, 2018, Ms. Morris submitted a formal written

  request for a temporary medical accommodation to work remotely for six months in order to

  address her mental health disability. The following day, December 20, 2018, Ms. Morris

  resubmitted the written accommodation request, along with documentation from a licensed

  mental health professional.

         32.     In the afternoon of December 19, 2018, Ms. Morris and Ms. Thomas held their

  standard weekly check-in meeting.

         33.     During this meeting, for the first time, Ms. Thomas questioned Ms. Morris about

  working remotely back on December 13, 2018 without having notified Ms. Thomas. Ms. Morris

  explained that she had done so for health reasons, and did not contact Ms. Thomas because Ms.

  Thomas had been away from work.

         34.     Ms. Thomas did not take issue with Ms. Morris’s explanation, nor did Ms.

  Thomas accuse Ms. Morris of not working that day (and in fact, Ms. Morris remotely completed

  all the work she otherwise would have done from the office that day).

         35.     Further, Ms. Thomas again brought up the informal feedback from Deloitte,

  which had not been brought up again since having first been mentioned months earlier.

         36.     In response, Ms. Morris reminded Ms. Thomas that she had specifically asked for

  details in order to try to rectify Deloitte’s concerns and learn from any possible mistakes, but that

  Ms. Thomas had refused to provide any, and unequivocally told her to put the issues behind her.




                                                   6
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 15



          37.    Ms. Thomas also indicated that she was considering giving Ms. Morris a “below

  average” year-end performance rating when formal reviews would be issued in late-January.

  This was quite surprising to Ms. Morris because she had received exclusively positive feedback

  from Ms. Thomas about her performance over the prior six months, particularly during their

  weekly check-in meetings.

          38.    Ms. Morris respectfully disagreed with Ms. Thomas’s purported reasoning for the

  “below average” performance rating, and provided rebuttals based on objective facts.

          39.    Nevertheless, nothing during this meeting indicated that Ms. Morris’s job was at

  all at risk, or even that she would be disciplined in some way for her performance, such as being

  given a warning or placed on a performance improvement plan.

          40.    Notably, in regards to Ms. Morris’s accommodation request, Ms. Thomas took

  issue with Ms. Morris having contacted HR and not her about the request, which she said made

  her “look bad.”

  IV.     Ms. Morris’s Unlawful Firing

          41.    Following her December 19, 2018 meeting with Ms. Thomas, Ms. Morris was

  permitted to and successfully completed all her work remotely while FPL purportedly reviewed

  her temporary medical accommodation request.

          42.    On January 7, 2019, Ms. Morris spoke with Andrea Ramsel, an HR employee,

  and was told that FPL would respond to her medical accommodation request by January 15,

  2019.

          43.    However, FPL did not contact Ms. Morris about her accommodation request on or

  by January 15, 2019.




                                                  7
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 8 of 15



         44.     Instead, the next day, during their weekly check-in call, Ms. Thomas, who was

  joined on the call by Ms. Ramsel, notified Ms. Morris that her employment was being

  terminated.

         45.     The purported reasons given for the termination decision were: (a) alleged

  communication issues; and (b) because Ms. Morris had worked remotely without approval on

  December 13, 2018.

         46.     Notwithstanding the incredibly suspicious timing of this termination decision, i.e.,

  less than one month after Ms. Morris requested a reasonable accommodation to address her

  mental health disability, and the very day after which she was promised she would receive a

  response to her accommodation request, the reasons given for Ms. Morris’s firing are clearly

  pretextual and meant to mask discriminatory and retaliatory animus.

         47.     For one, when Ms. Morris previously requested specific information regarding

  communication issues concerning Deloitte in order to understand and rectify the alleged issues,

  Ms. Thomas refused to provide this information, and went so far as to specifically assure Ms.

  Morris that the matter did not need to be pursued any further.

         48.     Moreover, regarding the fact that she worked remotely on December 13, 2018,

  Ms. Morris had previously explained to Ms. Thomas that this was due to legitimate mental health

  reasons, and in any event, Ms. Morris was able to effectively complete all her work that day.

  Furthermore, this issue was raised only after she formally submitted her accommodation request.

  In short, this was hardly an incident that justified abruptly terminating Ms. Morris’s employment.

         49.     Instead, FPL simply decided that they were better off terminating Ms. Morris

  because of her disability rather than granting or otherwise engaging in the interactive process to

  address her request for a reasonable accommodation under federal and state law.




                                                   8
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 9 of 15



  V.      FPL Further Retaliates Against Ms. Morris After She Retains Counsel and Engages
          in Protected Activity

          50.    At the same time FPL notified Ms. Morris that her employment was being

  terminated, FPL immediately blocked Ms. Morris’s access to her work computer hard drive.

          51.    Ms. Morris had saved certain personal files on her work computer’s hard drive,

  including photos from her wedding and other files which hold significant sentimental value. In

  fact, Ms. Morris possesses no other copies of these files besides the ones she had saved to her

  work hard drive.

          52.    Following her sudden termination, Ms. Morris requested that FPL provide her

  with a copy of the personal files saved on her work hard drive.

          53.    On February 19, 2019, Ms. Morris spoke with Ms. Ramsel and a member of

  Defendants’ IT team and identified the personal files on her work hard drive. Ms. Ramsel

  assured Ms. Morris that her personal files would be returned to her.

          54.    Later that day, Ms. Morris, through her counsel, sent FPL a letter outlining her

  claims of disability discrimination and retaliation as a result of her reasonable medical

  accommodation request. The letter also notified FPL that Ms. Morris intended to initiate

  litigation in connection with her claims, and requested that relevant documents and

  communications be preserved in connection with any potential litigation.

          55.    However, in an act of retaliation in response to Ms. Morris’s decision to seek

  legal counsel in regards to her claims of unlawful disability discrimination and retaliation FPL’s

  in-house counsel suddenly refused to turn over Ms. Morris’s personal files saved on her work

  hard drive to her, despite knowing the tremendous sentimental value and importance these files

  held.




                                                   9
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 10 of 15



          56.     FPL’s purported justification for now refusing to give Ms. Morris back her

   personal files after she engaged in protected activity – that they cannot provide these files in light

   of the document preservation request in Ms. Morris’s February 19, 2019 correspondence – is

   utterly baseless since copying these files and turning them over to Ms. Morris would in no way

   compromise the files’ preservation.

          57.     Rather, this is yet another blatant act of retaliation perpetrated by FPL to further

   punish Ms. Morris for having a mental health disability and requesting a reasonable

   accommodation simply to improve her wellbeing.

                                     FIRST CAUSE OF ACTION
                               (Discrimination in Violation of the ADA)
                                        Against All Defendants

          58.     Plaintiff repeats and re-alleges each and every allegation in the preceding

   paragraphs, as though fully set forth herein.

          59.     Plaintiff suffered from a disability, was perceived as suffering from a disability

   and/or had a record of a disability as defined by the ADA.

          60.     By the actions described above, among others, Defendants discriminated against

   Plaintiff in violation of the ADA by denying her equal terms and conditions of employment on

   account of her disability, including, but not limited to, refusing to accommodate her disability

   and terminating her employment.

          61.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

   in violation of the ADA, Plaintiff has suffered, and continues to suffer, monetary and/or

   economic harm, for which she is entitled to an award of monetary damages and other relief.

          62.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

   in violation of the ADA, Plaintiff has suffered, and continues to suffer, severe mental anguish




                                                    10
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 11 of 15



   and emotional distress, including, but not limited to, humiliation, embarrassment, stress and

   anxiety, loss of self-esteem and self-confidence and emotional pain and suffering, for which she

   is entitled to an award of monetary damages and other relief.

          63.     Defendants’ unlawful and discriminatory actions constitute malicious, willful and

   wanton violations of the ADA for which Plaintiff is entitled to an award of punitive damages.

                                  SECOND CAUSE OF ACTION
                                (Retaliation in Violation of the ADA)
                                       Against All Defendants

          64.     Plaintiff repeats and re-alleges each and every allegation in the preceding

   paragraphs, as though fully set forth herein.

          65.     Plaintiff suffered from a disability, was perceived as suffering from a disability

   and/or had a record of a disability as defined by the ADA.

          66.     By the actions described above, among others, Defendants retaliated against

   Plaintiff in violation of the ADA by, inter alia, terminating her employment after she invoked

   her rights under the ADA by requesting a reasonable disability accommodation, and by refusing

   to provide her with her personal files saved on her work computer after she complained about

   being discriminated against because of a disability and request for a reasonable disability

   accommodation.

          67.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

   violation of the ADA, Plaintiff has suffered, and continues to suffer, monetary and/or economic

   harm, for which she is entitled to an award of monetary damages and other relief.

          68.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

   in violation of the ADA, Plaintiff has suffered, and continues to suffer, severe mental anguish

   and emotional distress, including, but not limited to, humiliation, embarrassment, stress and




                                                   11
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 12 of 15



   anxiety, loss of self-esteem and self-confidence and emotional pain and suffering, for which she

   is entitled to an award of monetary damages and other relief.

          69.     Defendants’ unlawful and retaliatory actions constitute malicious, willful and

   wanton violations of the ADA for which Plaintiff is entitled to an award of punitive damages.

                                    THIRD CAUSE OF ACTION
                        (Disability Discrimination in Violation of the FCRA)
                                        Against All Defendants

          70.     Plaintiff repeats and re-alleges each and every allegation in the preceding

   paragraphs, as though fully set forth herein.

          71.     Plaintiff suffered from a disability, was perceived as suffering from a disability

   and/or had a record of a disability as defined by the FCRA.

          72.     By the actions described above, among others, Defendants discriminated against

   Plaintiff in violation of the FCRA by denying her equal terms and conditions of employment on

   account of her disability, including, but not limited to, refusing to accommodate her disability

   and terminating her employment.

          73.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

   in violation of the FCRA, Plaintiff has suffered, and continues to suffer, monetary and/or

   economic harm, for which she is entitled to an award of monetary damages and other relief.

          74.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

   in violation of the FCRA, Plaintiff has suffered, and continues to suffer, severe mental anguish

   and emotional distress, including, but not limited to, humiliation, embarrassment, stress and

   anxiety, loss of self-esteem and self-confidence and emotional pain and suffering, for which she

   is entitled to an award of monetary damages and other relief.




                                                   12
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 13 of 15



          75.     Defendants’ unlawful and discriminatory actions constitute malicious, willful and

   wanton violations of the FCRA for which Plaintiff is entitled to an award of punitive damages.

                                  FOURTH CAUSE OF ACTION
                                (Retaliation in Violation of the FCRA)
                                        Against All Defendants

          76.     Plaintiff repeats and re-alleges each and every allegation in the preceding

   paragraphs, as though fully set forth herein.

          77.     Plaintiff suffered from a disability, was perceived as suffering from a disability

   and/or had a record of a disability as defined by the FCRA.

          78.     By the actions described above, among others, Defendants retaliated against

   Plaintiff in violation of the FCRA by, inter alia, terminating her employment after she invoked

   her rights under the FCRA by requesting a reasonable disability accommodation, and by refusing

   to provide her with her personal files saved on her work computer after she complained about

   being discriminated against because of a disability and request for a reasonable disability

   accommodation.

          79.     As a direct and proximate result of Defendants’ unlawful retaliatory conduct in

   violation of the FCRA, Plaintiff has suffered, and continues to suffer, monetary and/or economic

   harm, for which she is entitled to an award of monetary damages and other relief.

          80.     As a direct and proximate result of Defendants’ unlawful discriminatory conduct

   in violation of the FCRA, Plaintiff has suffered, and continues to suffer, severe mental anguish

   and emotional distress, including, but not limited to, humiliation, embarrassment, stress and

   anxiety, loss of self-esteem and self-confidence and emotional pain and suffering, for which she

   is entitled to an award of monetary damages and other relief.




                                                   13
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 14 of 15



          81.     Defendants’ unlawful and retaliatory actions constitute malicious, willful and

   wanton violations of the FCRA for which Plaintiff is entitled to an award of punitive damages.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that the Court enter judgment in her favor and against

   Defendants, containing the following relief:

          A.      A declaratory judgment that the actions, conduct and practices of Defendants

   complained of herein violate the laws of the United States and the State of Florida;

          B.      An injunction and order permanently restraining Defendants from engaging in

   such unlawful conduct;

          C.      An award of damages in an amount to be determined at trial, plus prejudgment

   interest, to compensate Plaintiff for all monetary and/or economic harm; for harm to her

   professional and personal reputation and loss of career fulfillment; for all non-monetary and/or

   compensatory harm, including, but not limited to, compensation for mental anguish; and all other

   monetary and/or non-monetary losses suffered by Plaintiff;

          D.      An award of punitive damages, to the greatest extent permitted by law;

          E.      An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s

   reasonable attorneys’ fees and expenses to the fullest extent permitted by law; and

          F.      Such other and further relief as Plaintiff is entitled to under applicable law, and/or

   which the Court may deem just and proper.




                                                    14
Case 9:20-cv-80131-XXXX Document 1 Entered on FLSD Docket 01/28/2020 Page 15 of 15



                                         JURY DEMAND

         Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

   Dated: January 28, 2020
          New York, New York                           Respectfully submitted,

                                                       WIGDOR LLP

                                                       By: ____________________________
                                                              Bryan L. Arbeit
                                                              Douglas H. Wigdor
                                                              (pro hac vice admission pending)
                                                              Tanvir H. Rahman
                                                              (pro hac vice admission pending)

                                                       85 Fifth Avenue
                                                       New York, NY 10003
                                                       Telephone: (212) 257-6800
                                                       Facsimile: (212) 257-6845
                                                       barbeit@wigdorlaw.com
                                                       dwigdor@wigdorlaw.com
                                                       trahman@wigdorlaw.com

                                                       Counsel for Plaintiff




                                                  15
